United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Suitland, MD, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 10-1526
Issued: December 2, 2010

Oral Argument October 12, 2010

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2010 appellant filed a timely appeal from a January 14, 2010 decision of the
Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation on the
grounds that she failed, without good cause, to cooperate with vocational rehabilitation efforts.

FACTUAL HISTORY
This case has previously been before the Board.1 In a decision dated April 20, 1998, the
Board set aside a September 11, 1995 Office decision with respect to appellant’s pay rate for
compensation purposes.2 By decision dated May 6, 1998, the Board found that an Office
overpayment decision was not in posture for decision until the issue of her pay rate had been
resolved.3 In a decision dated February 20, 2001, the Board found that the Office properly
determined that appellant’s pay rate for compensation purposes was as of the date of injury,
March 20, 1985. The Board further found that she was not entitled to waiver of an overpayment
in compensation in the amount of $1,206.22 and that the Office properly denied her request for
merit review. On July 31, 2001 the Board denied appellant’s request for reconsideration.4 By
decision dated May 15, 2006, the Board stated that the Office properly refused to reopen her case
for further consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a) and that the
Office properly computed her retroactive compensation.5 The facts of the claim as set forth in
the Board’s decision are incorporated herein by reference.
Appellant remained on the compensation rolls.6 She submitted a July 25, 2007 work
capacity evaluation form in which Dr. Robert J. Neviaser, an attending Board-certified
orthopedic surgeon, advised that she had been permanently disabled since November 1998 due to
bilateral carpal tunnel syndrome and musculoskeletal problems. Dr. Neviaser did not submit any
report providing findings on examination or a narrative explaining the basis for his opinion.
1

Appellant was employed as a distribution clerk. She sustained a right shoulder injury on March 20, 1985 while
throwing mail. The claim was accepted for right shoulder strain, chronic tendinitis, right acromioclavicular
arthrosis, arthritis, traumatic arthropathy and right upper extremity mononeuritis. Appellant had shoulder surgery in
December 1985 and worked intermittently until May 15, 1989. She has not worked since. On August 8, 1992 the
Office accepted that appellant sustained employment-related right carpal tunnel syndrome and she had a right carpal
tunnel release on September 25, 2001.
2

Docket No. 96-460 (issued April 20, 1998).

3

Docket No. 97-776 (issued May 6, 1998).

4

Docket No. 99-2221 (issued February 20, 2001). The record also contains schedule award decisions dated
September 28, 1988 and May 14, 1996, that awarded appellant a total 20 percent impairment of her right upper
extremity. By decision dated June 18, 2003, Docket No. 02-2350, the Board found that appellant did not have more
than a 20 percent permanent impairment of her right upper extremity.
5

Docket No. 05-832 (issued May 15, 2006). The decision on Docket No. 05-832 (issued May 15, 2006) had
initially been issued on January 6, 2006. The Director filed a petition for reconsideration, that was granted by order
dated May 15, 2006 and the decision on Docket No. 05-832 (issued May 15, 2006) was reissued that day. In the
interim, the Office issued a March 3, 2006 decision in response to the Board’s January 6, 2006 decision. Appellant
filed an application for review with the Board of the March 3, 2006 decision. In an order dated April 27, 2007,
Docket No. 06-971, the Board dismissed the appeal. The Board noted that the Office and the Board may not have
concurrent jurisdiction over the same case and found that, as the Director had filed a petition for reconsideration of
the January 6, 2006 Board decision, the Board retained jurisdiction over the matter until after it issued the May 15,
2006 decision.
6

Appellant filed an appeal from a May 7, 2009 decision that denied her February 23, 2009 request for
reconsideration on the grounds that that it was untimely filed and failed to establish clear evidence of error. That
appeal will be adjudicated separately under Docket No. 10-419.

2

On October 2008 the Office referred appellant to Dr. J. Richard Wells, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In an October 17, 2008 report, Dr. Wells
noted his review of the medical record, her employment and history of injury and that she was in
a motor vehicle accident in 2004 when she injured her shoulders. He advised that appellant did
not cooperate with assessing the carpal tunnel condition or with examination of her right arm and
shoulder, noting that when he tried to touch the shoulder she had an exaggerated pain response.
However, when taking the right shoulder through range of motion below 90 degrees, there was
no limitation, pain or crepitus and that grip, wrist, biceps and triceps seemed strong on the right
with no atrophy or fasciculations in the upper extremity or hands. Dr. Wells stated that, when he
tried to examine appellant’s neck, she would pull away but she had no difficulty getting on and
off the examining table or in taking her jacket off. During his interview, she used her hands
appropriately and did not seem to have any limitation with the extremities or the hand when
observed. Dr. Wells opined that there was a huge amount of malingering and supratentorial
override of symptomatology with exaggerated pain and that appellant had recovered from carpal
tunnel symptoms but had mild evidence of right shoulder problems that were not totally
disabling. He concluded that she had reached maximum medical improvement and no further
medical treatment was required for the accepted conditions. In an attached work capacity
evaluation, Dr. Wells advised that appellant could work eight hours of light duty daily with
permanent restrictions that she could not climb or reach above the shoulder and could reach
33 percent of the time with a 40-pound restriction on pushing, pulling and lifting.
The Office noted Dr. Wells’ opinion that appellant could work light duty eight hours a
day with limitations and on November 13, 2008 referred her for vocational rehabilitation with
Fortuna Scheige, a rehabilitation counselor, who conducted an initial assessment on
December 4, 2008. Ms. Scheige referred appellant to Mary Billingsley for vocational evaluation,
and Ms. Billingsley scheduled appointments on three occasions in February 2009, which
appellant did not attend. Appellant met with Ms. Scheige on April 29, 2009. When asked by
Ms. Scheige when appellant would meet the vocational evaluator for testing, appellant expressed
anger and left the meeting. The Office requested that Ms. Scheige identify appropriate positions
and proceed with a labor market survey. Ms. Scheige identified the positions of dispatcher and
information clerk and conducted labor market surveys.
By letter dated May 12, 2009, the Office proposed to suspend appellant’s monetary
compensation on the grounds that she failed to cooperate in rehabilitation efforts. Appellant was
notified of the penalty provisions of section 8113(b) of the Federal Employees’ Compensation
Act.7 She was afforded 30 days to respond. Other than telephoning the Office and expressing
disagreement, appellant did not respond to the proposed suspension.
By decision dated June 16, 2009, the Office reduced appellant’s compensation, based on
her capacity to earn wages as an information clerk, because she failed to cooperate with
vocational rehabilitation efforts.
On June 23, 2009 appellant requested a hearing that was held on October 28, 2009. At
the hearing, she testified that she disagreed with the reduction.
7

5 U.S.C. §§ 8101-8193.

3

In a January 14, 2010 decision, an Office hearing representative found that appellant,
without good cause, failed to cooperate with the Office’s vocational rehabilitation program and
affirmed the June 16, 2009 decision.
LEGAL PRECEDENT
Section 8113(b) of the Act provides that, if an individual without good cause fails to
apply for and undergo vocational rehabilitation when so directed under section 8104, the
Secretary, on review under section 8128 and after finding that in the absence of the failure the
wage-earning capacity of the individual would probably have substantially increased, may
reduce prospectively the monetary compensation of the individual in accordance with what
would have probably been his wage-earning capacity in the absence of the failure, until the
individual in good faith complies with the direction of the Secretary.8
Section 10.519(a) of the implementing regulations provide in pertinent part:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in, or continue to participate in a vocational rehabilitation effort when
so directed, [the Office] will act as follows -(a) Where a suitable job has been identified, [the Office] will reduce the
employee’s future monetary compensation based on the amount which
would likely have been his or her wage-earning capacity had he or she
undergone vocational rehabilitation. [The Office] will determine this
amount in accordance with the job identified through the vocational
rehabilitation planning process, which includes meeting with the [Office]
nurse and the employer. The reduction will remain in effect until such
time as the employee acts in good faith to comply with the direction of
[the Office].”9
Application of the principles set forth in Albert C. Shadrick10 will result in the percentage
of the employee’s loss of wage-earning capacity.11
ANALYSIS
The Board finds that the Office properly reduced appellant’s compensation benefits based
on her ability to earn wages as an information clerk because she failed, without good cause, to
participate in rehabilitation efforts.
8

Id. at § 8113(b); J.W., 58 ECAB 419 (2007).

9

20 C.F.R. § 10.519(a).

10

5 ECAB 376 (1973). The formula for determining loss of wage-earning capacity based on actual earnings,
developed in the Albert C. Shadrick decision, has been codified at 20 C.F.R. § 10.403. The Office calculates an
employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings by the current pay
rate for the date-of-injury job.
11

20 C.F.R. § 10.403(d), (e).

4

In finding that appellant could perform the duties of an information clerk, the Office
properly relied on the opinion of Dr. Wells, a Board-certified orthopedic surgeon and Office
referral physician, who provided an October 17, 2008 report, in which he described physical
examination findings, noting that there was no limitation, pain or crepitus noted when taking the
right shoulder through range of motion below 90 degrees and that grip, wrist, biceps and triceps
strength seemed strong with no atrophy or fasciculations in the upper extremities or hands.
Dr. Wells also noted her lack of cooperation with the examination and opined that there was a
huge amount of malingering and supratentorial override of symptomatology with exaggerated
pain. He advised that appellant had reached maximum medical improvement, had recovered
from carpal tunnel symptoms, had mild evidence of right shoulder problems that were not totally
disabling and could work eight hours of light duty daily with permanent restrictions that she not
climb or reach above the shoulder and could reach 33 percent of the time with a 40-pound
restriction on pushing, pulling and lifting. Dr. Wells concluded that and no further medical
treatment was required for the accepted conditions.
The Board has carefully reviewed Dr. Wells’ opinion and notes that it has reliability,
probative value and convincing quality with respect to his conclusions regarding the relevant
issue in this case. Dr. Wells’ opinion is based on a proper factual and medical history in that he
reviewed the medical record and statement of accepted facts, provided a thorough and factual
medical history and accurately summarized the relevant medical evidence.12 Appellant
submitted a July 25, 2007 work capacity evaluation form in which Dr. Neviaser advised that she
had been permanently disabled since 1988 due to bilateral carpal tunnel syndrome and
musculoskeletal problems. Dr. Neviaser, however, did not provide any accompanying medical
report detailing the recent examination of appellant or that otherwise explained the basis for his
conclusion that she remained totally disabled. The deficiencies in the medical evidence from
him prompted the Office to obtain an updated evaluation from Dr. Wells in 2008. Dr. Neviaser’s
report is, therefore, insufficient to establish that appellant continued to be totally disabled or to
establish a conflict in medical opinion.13
Based on Dr. Wells’ opinion that appellant was not totally disabled, the Office referred
her to Ms. Scheige, a rehabilitation counselor, for vocational rehabilitation services on
November 13, 2008 and Ms. Scheige, in turn, referred appellant to Ms. Billingsley for vocational
evaluation.
While Ms. Billingsley scheduled three appointments with appellant in
February 2009, appellant did not attend the scheduled appointments and when appellant finally
met with Ms. Scheige on April 29, 2009, she would not agree to proceed with a vocational
evaluation, expressed anger and left the meeting. Ms. Scheige then identified the position of
information clerk.
A vocational rehabilitation specialist is an expert in the field of vocational rehabilitation
and the Office may rely on his or her opinion as to whether the job is reasonably available and
12

J.W., supra note 8.

13

In situations where there are opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based on a proper factual background, must be given special weight. Manuel Gill,
52 ECAB 282 (2001).

5

vocationally suitable.14 The Board finds that, in this case, the Office properly made a medical
determination of partial disability and of specific work restrictions and referred appellant’s case
to Ms. Scheige who properly selected the information clerk position as within appellant’s
capabilities as outlined in the Department of Labor, Dictionary of Occupational Titles with
regard to her limitations, education, age and prior experience. Ms. Scheige determined that
appellant was able to perform the position of information clerk.
By letter dated May 12, 2009, the Office advised appellant that failure to participate in
vocational rehabilitation efforts when she had not established justification for such failure, would
result in penalties. Appellant was informed of the penalty provisions of section 8113(b) of the
Act and given 30 days to respond. She did not participate in vocational rehabilitation efforts or
provide good cause for not doing so within 30 days of the May 12, 2009 notice, merely
expressing her disagreement in a telephone call. In a June 16, 2009 decision, the Office reduced
appellant’s compensation under section 8113(b) of the Act, based on the difference between her
pay rate for compensation purposes and what her wage-earning capacity would have been as an
information clerk had she cooperated with vocational rehabilitation efforts. Applying the
principles set forth in Shadrick,15 codified at section 10.403 of the Office’s regulations,16 the
Office found that she had a 46 percent loss and adjusted her compensation rate to $1,535.00
every four weeks.17 By decision dated January 14, 2010, an Office hearing representative
affirmed the June 16, 2009 decision. The Board has reviewed these calculations and finds that
they properly represent appellant’s loss of wage-earning capacity.
At oral argument appellant asserted that she did not have to participate in vocational
rehabilitation because she was totally disabled. As noted, the weight of the medical evidence
rests with the opinion of Dr. Wells, who advised that she could return to full-time light duty.
Dr. Neviaser’s July 15, 2007 work capacity evaluation form is of diminished probative value for
the reason stated. Appellant did not provide medical evidence substantiating her inability to
participate in vocational rehabilitation.18 While she stated that she had been on social security
disability since 1985; her entitlement to benefits under that statue does not establish entitlement
to benefits under the Act. The Board has long held that the findings of other administrative
agencies have no bearing on proceedings under the Act, which is administered by the Office and
the Board.19

14

W.D., 60 ECAB ____ (Docket No. 09-188, issued August 21, 2009).

15

Albert C. Shadrick, supra note 10.

16

20 C.F.R. § 10.403.

17

The Office found that appellant’s date-of-injury salary was $499.07 per week with a current pay rate of
$1,039.42. Appellant’s wage-earning capacity based on the position of information clerk $481.00, with a loss of
wage-earning capacity of $269.50.
18

J.W., supra note 8.

19

James E. Norris, 52 ECAB 93 (2000).

6

CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation under section
8113(b) of the Act for failing, without good cause, to cooperate with vocational rehabilitation.
ORDER
IT IS HEREBY ORDERED THAT the January 14, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: December 2, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

